UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7624



LARRY D. JOHNSON,

                                              Plaintiff - Appellant,


          versus


FLORA BOYD, Administrator; KERSHAW COUNTY;
THOMAS WILLIAMS, Assistant Administrator,
Kershaw   County   Detention   Center;   STEVE
MCCASKELL, Sheriff Kershaw County; LEE BOAN,
City Investigator; THOMAS WILLIAMS, Chief
Correctional Officer; SHERIFF DEPUTY HATHWAY;
MARY    ANDERSON,     Correctional    Officer;
CORRECTIONAL OFFICER ALEXANDER; MS. CLAXTON,
Classification Specialist; NURSE
COOK, Detention Center Medical Staff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-04-23044-6-TLW)


Submitted: June 15, 2006                         Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Johnson, Appellant Pro Se. James Miller Davis, Jr., DAVIDSON,
MORRISON & LINDEMANN, PA, Columbia, South Carolina; Donna Seegars
Givens, WOODS & GIVENS, LLP, Lexington, South Carolina; Robert
Holmes Hood, HOOD LAW FIRM, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Larry D. Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Johnson v. Boyd, No.

CA-04-23044-6-TLW (D.S.C. Sept. 1, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 3 -